DETAILED ACTION
Claims 1-3, 5-10, 12-17, 19, and 20 are presented for examination. Claims 1, 8, and 15 stand currently amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-10, 12-17, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
US patent 11,136,863 B2 Preux, et al. [herein “Preux”] column 13 lines 40-55 teach teaches an interpolation function acting on salinity based on an ionic strength of a molar concentration. Preux teaches modeling a displacement of an injected polymer based on parameters of salinity, shear rate, and temperature.
US 2018/0032356 A1 Su, et al. [herein “Su”] paragraph 65 teaches chemical components of salts and low salinity water. Su paragraph 77 teaches polymer solution viscosity as a function of solution concentration and shear rheology. But Su fails to teach determining a plurality of ion concentrations based on fluid-fluid interface correlations and an interpolating parameter.
US 2021/0405247 A1 Badri, et al. [herein “Badri”] teaches characterizing a hydrocarbon rock formation. Badri paragraph 37 teaches a multiphase fluid flow using Darcy’s law. Badri paragraph 40 teaches relating parameters of pressure, salinity, oil saturation and water saturation to resistivity measurements.
US 2019/0093469 A1 Williams, et al. [herein “Williams”] (cited in IDS dated 22 April 2021) teaches reservoir simulation of a reservoir model. Williams paragraph 58 et seq. teaches calculating a relative permeability based on phase saturation and interpolation of previous values. See also relative permeability equations at Williams paragraph 160 et seq. Williams paragraph 219 teaches estimating relative permeabilities by first estimating saturations based on component concentrations. But Williams fails to teach determining a plurality of ion concentrations based on fluid-fluid interface correlations and an interpolating parameter.
None of the references taken either alone or in combination with the prior art of record disclose “determining […] a plurality of ion concentrations for the reservoir region of interest based on the plurality of fluid-fluid interface correlations and the interpolating parameter” in combination with the remaining elements and features of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        4 August 2022